Case 19-31483-ABA            Doc 53     Filed 03/16/20 Entered 03/16/20 10:29:10          Desc Main
                                       Document      Page 1 of 2



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1(b)
     Edmond M. George, Esquire
     OBERMAYER REBMANN MAXWELL & HIPPEL LLP
     1120 Route 73, Suite 420
     Mount Laurel, NJ 08054-5108
     (856) 795-3300
     Proposed counsel to the Debtors

     In re:                                                         Case No. 19-31483-ABA

     EDWARD J. HOVATTER and KIMBERLY                                Chapter 11
     MACALUSO HOVATTER,
                                                                    Judge: Andrew B. Altenburg
                                  Debtors.


                        SUPPLEMENTAL CERTIFICATION OF SERVICE

1.        I, Edmond M. George:
              represent the Debtors in possession in this matter.
              am the secretary/paralegal for ____________________, who represents the
          _______________ in this matter.
              am the ______________________ in this case and am representing myself.
2.        On March 16, 2020, I sent a copy of the following pleadings and/or documents to the
          parties listed in the chart below:
                      1.   Notice of Motion
                      2.   Memorandum in Support of Motion for Relief from Stay
                      3.   Certification in Support of Motion with Exhibits
                      4.   Proposed Order

3.        I hereby certify under penalty of perjury that the above documents were sent using the
          mode of service indicated.

          Dated: March 16, 2020                         /s/ Edmond M. George
                                                        Signature
   Case 19-31483-ABA      Doc 53    Filed 03/16/20 Entered 03/16/20 10:29:10           Desc Main
                                   Document      Page 2 of 2



Name and Address of Party Served       Relationship of                   Mode of Service
                                      Party to the Case
Rudi Grueneberg, Esq.                Chapter 7 Trustee of       Hand-delivered
Counsel to Andrew Sklar,               party in interest        Regular mail
Chapter 7 Trustee of Hovatter                                   Certified mail/RR
Friedman Saputelli & Levi LLP                                   Other Electronic Means Rule 5005-1 and
2 Eves Drive, Suite 208                                     email
                                                            (As authorized by the Court or by rule. Cite
Marlton NJ 08053
                                                            rule if applicable)
